Name: Commission Implementing Regulation (EU) NoÃ 364/2012 of 26Ã April 2012 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Implementing Regulation
 Subject Matter: plant product;  trade;  prices;  agricultural policy
 Date Published: nan

 27.4.2012 EN Official Journal of the European Union L 115/17 COMMISSION IMPLEMENTING REGULATION (EU) No 364/2012 of 26 April 2012 establishing the standard import values for determining the entry price of certain fruit and vegetables THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Implementing Regulation (EU) No 543/2011 of 7 June 2011 laying down detailed rules for the application of Council Regulation (EC) No 1234/2007 in respect of the fruit and vegetables and processed fruit and vegetables sectors (2), and in particular Article 136(1) thereof, Whereas: (1) Implementing Regulation (EU) No 543/2011 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in Annex XVI, Part A thereto. (2) The standard import value is calculated each working day, in accordance with Article 136(1) of Implementing Regulation (EU) No 543/2011, taking into account variable daily data. Therefore this Regulation should enter into force on the day of its publication in the Official Journal of the European Union, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 136 of Implementing Regulation (EU) No 543/2011 are fixed in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 April 2012. For the Commission, On behalf of the President, JosÃ © Manuel SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 157, 15.6.2011, p. 1. ANNEX Standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 JO 98,8 MA 60,4 TN 124,7 TR 115,6 ZZ 99,9 0707 00 05 JO 216,8 TR 133,3 ZZ 175,1 0709 93 10 MA 29,9 TR 107,1 ZZ 68,5 0805 10 20 CL 48,2 EG 58,6 IL 73,9 MA 50,7 TR 50,5 ZZ 56,4 0805 50 10 TR 55,4 ZA 63,9 ZZ 59,7 0808 10 80 AR 94,2 BR 79,9 CA 117,0 CL 96,0 CN 117,5 MK 31,8 NZ 126,1 US 151,5 ZA 85,6 ZZ 100,0 0808 30 90 AR 110,3 CL 108,7 CN 88,0 US 107,0 ZA 115,4 ZZ 105,9 (1) Nomenclature of countries laid down by Commission Regulation (EC) No 1833/2006 (OJ L 354, 14.12.2006, p. 19). Code ZZ stands for of other origin.